
	

113 HR 5074 IH: LAND Act
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5074
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Federal Land Policy and Management Act of 1976 to improve the transparency and
			 oversight of land conveyances involving the sale, exchange, or other
			 disposal of National Forest System lands or public lands under the
			 jurisdiction of the Bureau of Land Management or the acquisition of
			 non-Federal lands for inclusion in the National Forest System or
			 administration as public lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Land Adjacency Notification and Disclosure Act or LAND Act.
		2.Additional requirements for Forest Service and Bureau of Land Management land acquisitions and
			 conveyances
			(a)Notice to adjacent landowners
				(1)Land acquisitionsSection 205 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1715) is amended by
			 adding at the end the following new subsection:
					
						(f)Notice to adjacent landownersAs part of the acquisition of a parcel of non-Federal lands under this section, section 206, or
			 other applicable law that will become public lands or National Forest
			 System lands, the Secretary or the Secretary of Agriculture, as the case
			 may be, shall provide advance written notification to each owner of land
			 that is adjacent to the parcel of land to be acquired. To assist in
			 identifying adjacent landowners, the Secretary concerned should use the
			 most recently available tax records..
				(2)Land conveyancesSection 208 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1718) is amended—
					(A)by inserting (a) Issuance of patent and other conveyance documents.— before the first sentence and (b) Other terms and conditions.— before the second sentence; and
					(B)by adding at the end the following new subsection:
						
							(c)Notice to adjacent landownersAs part of the conveyance of a parcel of public lands or National Forest System lands by sale,
			 exchange, or other disposal method under section 203 or 206 or other
			 applicable law, the Secretary or the Secretary of Agriculture, as the case
			 may be, shall provide advance written notification to each owner of land
			 that is adjacent to the parcel of land to be conveyed. To assist in
			 identifying adjacent landowners, the Secretary concerned should use the
			 most recently available tax records..
					(b)Oversight of use of third-Party facilitators
				(1)AcquisitionSection 205 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1715) is amended by
			 inserting after subsection (f), as added by subsection (a)(1), the
			 following new subsection:
					
						(g)Oversight of use of third-Party facilitators
							(1)If the acquisition process for a parcel of non-Federal lands under this section, section 206, or
			 other applicable law that will become public lands or National Forest
			 System lands involves the use of a third-party facilitator, the Secretary
			 or the Secretary of Agriculture, as the case may be, shall require, as a
			 condition of the approval of the acquisition—
								(A)submission of all purchase contracts and related agreements held by the third-party facilitator
			 related to the parcel to be acquired; and
								(B)supervisor review of such purchase contracts and related agreements, the purpose of the
			 acquisition, and other terms and conditions of the acquisition.
								(2)In this subsection, the term third-party facilitator means any entity (other than an agent of the United States) whose role in a real estate
			 transaction is to assist the buyer or seller, or both, in reaching
			 agreement in the transaction..
				(2)Land conveyancesSection 208 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1718) is amended by
			 inserting after subsection (c), as added by subsection (a)(2), the
			 following new subsection:
					
						(d)Oversight of use of third-Party facilitators
							(1)If the process by which a parcel of public lands or National Forest System lands will be conveyed
			 by sale, exchange, or other disposal method under section 203 or 206 or
			 other applicable law, involves the use of a third-party facilitator, the
			 Secretary or the Secretary of Agriculture, as the case may be, shall
			 require, as a condition of the approval of the conveyance—
								(A)submission of all purchase contracts and related agreements held by the third-party facilitator
			 related to the Federal land to be conveyed;
								(B)submission to appraisers of contact information for prospective end owners of the Federal land to
			 be conveyed; and
								(C)supervisor review of such purchase contracts and related agreements, the purpose of the conveyance,
			 and other terms and conditions of the conveyance.
								(2)In this subsection, the term third-party facilitator means any entity (other than an agent of the United States) whose role in a real estate
			 transaction is to assist the buyer or seller, or both, in reaching
			 agreement in the transaction..
				
